                                                                                             FILED
                                                                                    2020 Apr-03 PM 12:28
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHWESTERN DIVISION

JANE DOE,                                  )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        ) Civil Action No. 3:17-CV-01344-CLS
                                           )
THE UNIVERSITY OF NORTH                    )
ALABAMA; et al.,                           )
                                           )
      Defendants.                          )

                                       ORDER

      This action is before the court on plaintiff’s motion to redact/seal the transcript

of the hearing held on February 28, 2020. Doc. no. 103. Upon consideration, the

motion is GRANTED, and it is ORDERED that the transcript of the hearing held on

February 28, 2020 (doc. no. 99) be SEALED by the Clerk of Court, to be opened only

upon appropriate motion and order of court.

      DONE and ORDERED this 3rd day of April, 2020.


                                               ______________________________
                                               Senior United States District Judge
